Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 9/13/2021 for the application No. 16/812,298. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follow, 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and Examiner’s  analysis is presented below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.

 “c) causing the content to be presented within the media content page, wherein the content comprising a reward content and one or both of a media content and an advertisement content, the reward content being associated with one or both of the media content and the advertisement content, the reward content presenting the reward characteristic; e)  modeling the user interaction input to determine a quantity of the reward to be transferred to increase advertiser engagement with users, by: f)  identifying trend and viewing characteristics for the content by separating content views by one or more of episode, series, channel, specific viewing platform, and user, and assessing trends based on one or more of campaign consumption, views by campaign, most popular content based on a number of views, and most popular content based on time watched,g) compiling user-centric analytics at least indicative of counts based on the user interaction input to measure the tracked user interest, applying a time-series analysis to correlate multiple characteristics representing the user interaction with events external to the content over specified time periods to derive specific reasons for the user interaction with the content from the trend and viewing characteristics, the user-centric analytics, and the social media-specific analytics,, evaluating social media performance in social media-specific analytics by episode, channel, or series at least indicative of counts of views and a user sentiment relative to the content to further assess the tracked user interest, applying a time-series analysis to correlate multiple characteristics representing the user interaction with events external to the content over specified time periods to derive specific reasons for the user interaction with the content from the trend and viewing characteristics, the user-centric analytics, and the social media-specific analytics, and  i) detecting fraudulent activity relative to the content, by collecting observed characteristics of user behavior, weighting the observed characteristics of user behavior according to known behavioral characteristics of actual human users,  and measuring observed characteristics of user behavior against benchmarked and normalized typical user behavior to identify usage patterns of actual human users and detect and exclude automated, machine-based users, and modeling the weighted observed characteristics of user behavior against known or expected ones of timing intervals, visits to specific areas, user flow characteristics, and consumption patterns for actual human users to determine a correct reward quantity for the user interaction input;”The “causing, modeling, identifying, compiling, evaluating, applying  and detecting” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for increasing advertisement engagement. Thus, the claim recites an abstract idea.
Applicant makes sure that the claimed method is an abstract idea because the claimed steps are not performed by a machine or server.

Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as, “a) receiving, … a parameter requesting a reward be associated with a content, the reward comprising a reward characteristic, wherein the parameter further comprises requesting that a transfer of the reward to a user rewards account be dependent on the occurrence of a user interaction input with the content;  b) receiving, …, a request to present the content within a content page; d)  receiving, …, the user interaction input comprising an input indicating selection of the content; j) transferring, … the reward to the user rewards account based on user  interaction input”. These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“advertiser device”, and  “user device”, from the instant disclosure, 
“Turning to FIG. 1, an example of hardware components in a network or system comprising
a media platform 20 for increasing advertisement and content engagement with users that can
be used in accordance with some embodiments of the disclosed subject matter is shown. As
illustrated, the hardware can include one or more servers such as a content server 22, an
advertisement server 24, and a rewards server 26, and/or one or more user devices, such as an
advertiser device 28 and a user device 30. These hardware elements are configured to execute software tools within the media platform 20 for modeling user interaction using a plurality of
analytical functions to increase advertiser engagement with users.”, paragraph 22.
“reward server”, from the instant disclosure,
“At the outset, it should be noted that communication between content server 22,
advertisement server 24, rewards server 26, advertiser device 28, and user device 30 may be
achieved using any wired- or wireless-based communication protocol (or combination of
protocols) now known or later developed. As such, the present invention should not be read as
being limited to any one particular type of communication protocol, even though certain exemplary
protocols may be mentioned herein for illustrative purposes. It should also be noted that the
servers and devices are intended to include any type of computing or electronic device now known
or later developed, such as desktop computers, mobile phones, smartphones, laptop computers,
tablet computers, virtual reality systems, personal data assistants, gaming devices, POS systems,
vending machines, unattended terminals, access control devices, point of interaction ("POI")
systems, etc.”, paragraph 26.
The  generic components “advertiser device” and “user device”, seems to  be tangential components. They are not performing the claimed method. Further, it is not clear if the “causing, modeling, identifying, compiling, evaluating, applying  and detecting” limitations are performed by the “reward server”. Again, it seems that applicant makes 
The Examiner notes that the amended limitations such as, “capturing the user interaction input, at the user device, by:  capturing one or more user commands representing the user interaction with the content, the user interaction including one or more of a voice interaction with the content, a touch interaction with the content, or a sharing of the content and tracking observed characteristics of user behavior and associating with the user interaction to associate the transfer of the reward based on the occurrence of the user interaction; and redeeming, at the user device, the reward by the user, and withdrawing a redeemed reward from the user rewards account, the redeemed reward including one or more of money, goods, and services.“; are  limitations not performed at all by the claimed method,  but they are performed at a user device that is a tangential device in the claimed method. As stated above the claimed method does not claim any machine or server to perform the main steps in the method. These  pointed limitations that are performed in a tangential device, user device, do not 
integrate the method of organizing human activity into a practical application.  
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“advertiser device”, “user device”, “reward server”  amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic computer components, software and  data components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.
Here, the  limitations: “advertiser device”, “user device”, “reward server”, were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“a) receiving, … a parameter requesting a reward be associated with a content, the reward comprising a reward characteristic, wherein the parameter further comprises requesting that a transfer of the reward to a user rewards account be dependent on the occurrence of a user interaction input with the content;  b) receiving, …, a request to present the content within a content page; d)  receiving, …, the user interaction input comprising an input indicating selection of the content; j) transferring, … the reward to the user rewards account based on user  interaction input”. These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Next, limitations performed in a tangential device, at the user device, such as, “capturing the user interaction input, at the user device, by:  capturing one or more user commands representing the user interaction with the content, the user interaction including one or more of a voice interaction with the content, a touch interaction with the content, or a sharing of the content and tracking observed characteristics of user behavior and associating with the user interaction to associate the transfer of the reward based on the occurrence of the user interaction; and redeeming, at the user device, the reward by the user, and withdrawing a redeemed reward from the user rewards account, the redeemed reward including one or more of money, goods, and services.“; 
They are  limitations not performed at all by the claimed method. Again, these  pointed limitations that are performed in a tangential device, user device, do not  integrate the method of organizing human activity into a practical application

Further, the instant specification does not provide any indication that the elements 
“advertiser device”, “user device”, “reward server”, are anything other than a generic computer component, and the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network and a computer storing and retrieving information in memory, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “advertiser device”, “user device”, “reward server”,   limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 11: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“memory” , from the instant disclosure,
“[024] The optional illustrated exemplary content server 22, advertisement server 24, rewards
server 26, advertiser device 28, and user device 30 are generally known to a person of ordinary
skill in the art, and each may include a processor, a bus for communicating information, a main
memory coupled to the bus for storing information and instructions to be executed by the
processor and for storing temporary variables or other intermediate information during the
execution of instructions by processor, a static storage device or other non-transitory computer
readable medium for storing static information and instructions for the processor, and a storage
device, such as a hard disk, may also be provided and coupled to the bus for storing information
and instructions.”, paragraph 24.

These elements  are recited in a generic way. The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 16: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer-readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-10, 12-15 and 17-20, the claims recite elements such as  “reward characteristic is a quantity of rewards points”, “ the video stream to play upon receiving”, “causing an advertisement page to be presented”, “user-centric analytics”, “calculating a timing interval between the user interactions, marking specific areas within interfaces on which the content is presented that are visited by users, tracking common user flow characteristics within the interfaces, and analyzing consumption patterns for the content via the interfaces, and modeling the characteristics of user behavior against known or expected ones of timing intervals, visits to specific areas, user flow characteristics, and consumption patterns for actual human users”. These elements do not integrate the The claims  are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20130014137(Bhatia) in view of US Pg. Pub. No.  20060212350  (Ellis).

As to claims  1, 11 and 16, Bathia discloses  method for increasing advertisement engagement (see Fig. 1 and associated disclosure)  comprising: a) receiving, from an advertiser device, a parameter requesting a reward be associated with a content, the reward comprising a reward characteristic, wherein the parameter further comprises requesting that a transfer of the reward to a user rewards account be dependent on the occurrence of a user interaction input with the content
(“[0029] For example, in one implementation, a user may plug a M-ANALYTICS accessory (e.g., 120 in FIG. 1) into his mobile device, such as a smartphone (e.g., an Apple iPhone, BlackBerry, Google Android, Palm, HTC Evo, Samsung Galaxy, etc.), laptop, personal digital assistant (PDA), tablet computer (e.g., Apple iTouch, iPad, etc.), and/or the like, to facilitate communication between the mobile device and a home TV set. In an alternative implementation, the M-ANALYTICS accessory may be a standalone table top unit which may not need to be attached to a user mobile device. For example, the table top unit may communicate with a desktop computer, a laptop computer, a cell phone or mobile device and/or the like via wired or wireless connection (e.g., Bluetooth, WiFi, etc.). In further implementations, the table top unit may monitor audience activities as further illustrated in FIGS. 1C, 2E-2H. Further implementations of the table top unit are illustrated in FIG. 4C. Within implementations, a M-ANALYTICS server may obtain real-time TV program listing, including the TV program schedule, advertisement schedule, and/or the like, from a TV network. The user may then obtain the list of TV program schedules from the M-ANALYTICS, e.g., as shown at 115 in FIG. 1. The user may then submit a channel selection, e.g., tap on the touch screen of the mobile device as shown at 105 in FIG. 1…”, Paragraph 29.
“ [0034] Within implementations, the M-ANALYTICS platform 105 may interact with user mobile devices, e.g., PDAs, smart phones, etc., for targeted mobile advertisement delivery 104. For example, in one implementation, M-ANALYTICS platform may obtain a TV viewing status information from a user's mobile device, and determine the TV program content the user is/has been watching based on TV schedules, as further discussed in FIG. 1B. When M-ANALYTICS determines the user selected channel contains a TV ad of "Geico" 104b, M-ANALYTICS may deliver promotions, rewards, coupons, questionnaires, etc., related to "Geico" as a targeted ad 104a to the user mobile device”, paragraph 34);
 b) receiving, from a user device, a request to present the content within a content page
(“[0031] In a further implementation, when a user is provided a question with regard to an embedded advertisement in the TV show (e.g., "are you interested in the red bag the character is carrying?" etc.), the user may submit a request to learn more and/or purchase the product”, paragraph 31.
“[0043] In one implementation, M-ANALYTICS may be configured to automatically create photo/video/audio captures. In another implementation, M-many individuals are present to watch the TV program, and/or request the user position the built-in camera of the mobile device to snap photos/video clips. In one implementation, M-ANALYTICS requests, e.g., lottery opportunities, etc.”, paragraph 43);
 c) causing the content to be presented within the media content page, wherein the content comprising a reward content and one or both of a media content and an advertisement content, the reward content being associated with one or both of the media content and the advertisement content, the reward content presenting the reward characteristic
(“ [0112] The above XML example shows a media program "The Big Bang Theory season 3, episode 2" which is scheduled to be on air on CBS at 9 pm on Sep. 9, 2000. The example media program comprise an ad tag which may be a regular advertisement (e.g., non-product placement or embedded in the scene) of Audi automobile, and another ad tag which may be an embedded product placement, e.g., a "pair of XYZ-designer sunglasses" as shown in a scene during the TV program (e.g., see FIG. 7G). In a further implementation, the M-ANALYTICS may redirect the user to a URL "www.buybags.com/XYZ/spring2000" if the user clicks to learn more about the product. In one implementation, the M-ANALYTICS may generate synchronized advertisement to a user based on the ad tag by providing a pop-up static ad 338b, e.g., "Do you like Penny's sunglasses?" (e.g., see 720b in FIG. 7F). In another implementation, the M-ANALYTICS may generate an interactive ad 338b including a tagged screenshot of the TV program containing the placed product (e.g., see 750c in FIG. 7G).
may provide incentives of promotional rewards, points, coupons and/or the like to users during questionnaire distribution (e.g., M-ANALYTICS mobile questionnaires 238a, etc) to allow M-ANALYTICS access to their social content…”, paragraph 171);
capturing the user interaction input, at the user device (see at least Fig. 1B element 1.15) , by:
capturing one or more user commands representing the user interaction with the content, the user interaction including one or more of a voice interaction with the content, a touch interaction with the content, or a sharing of the content (see at least Fig. 1B element 1.15, Fig. 1D element 1.15 and Fig. 1E element 1.85) and

tracking observed characteristics of user behavior and associating with the user interaction to associate the transfer of the reward based on the occurrence of the user interaction (see at least Fig. 1E elements 1.90, 186a and 1.86b);

The Examiner notes that the above limitations are performed entirely at the user device. The user device,  as claimed herein,  is not positively recited. Those limitations are considered descriptive material. Descriptive material does not impart a patentable distinction to a claim. Since all the limitations “capturing the user interaction input, at the user device, by: capturing one or more user commands representing the user interaction with the content, the user interaction including one or more of a voice interaction with the content, a touch interaction with the content, or a sharing of the content and tracking observed characteristics of user behavior and associating with the user interaction to associate the transfer of the reward based on the occurrence of the user interaction;” happen  outside of the claimed method, and they do not limit the claim,  little patentable weight is giving to them.  The reference is provided for the sake of compact prosecution.
d)  receiving, from the user device, the user interaction input comprising an input indicating selection of the content from the user interaction to capture tracked user interest in the content;
(“….For example, the user may push buttons on the remote controller to switch channels, turn up/down audio volume, power on/off the TV. Merchants advertise their products to attract consumers. Thus the TV audiences may interact with the TV and select a desired channel without physically touching it via operating the remote TV controller”, paragraph 7.
“ [0028] The USER IMPRESSION MEDIA ANALYTICS PLATFORM APPARATUSES AND SYSTEMS provides a client-server interactive platform whereby a user may operate a general purpose personal mobile device (e.g., a smart phone, etc.) to receive a list of TV programs schedules and submit a selection of TV channel via the personal mobile device. In one implementation, the user may operate the personal mobile device as a TV remote controller. In one implementation, the M-ANALYTICS may receive the user's selection of a channel and determine what media contents the user has elected to watch. In one implementation, the user's channel selection and viewing status may be populated to a social media platform, and the M-ANALYTICS may obtain 
e)  modeling the user interaction input to determine a quantity of the reward to be transferred  to increase advertiser engagement with users
(“…the M-ANALYTICS may apply cutoff thresholds based on historical heuristics via statistical analysis 2023. For example, the M-ANALYTICS may determine the watching time based on individual habits, e.g., a user has been observed to stay on the same channel for at most 1 hour, etc. For another example, the cut-off threshold may be analyzed by channel, e.g., 1 hour on CBS, 2 hours on ABC family, and/or the like…”, paragraph 72), by:
f)  identifying trend and viewing characteristics based on the user interaction input  for the content by separating content views by one or more of episode, series, channel, specific viewing platform, and user, and assessing trends based on one or more of campaign consumption, views by campaign, most popular content based on a number of views, and most popular content based on time watched, 
(“.. [0179] … of the M-ANALYTICS media measurement portal 570 may comprise: out of the box connectors for social media platforms like Facebook, Twitter, Google+, etc (e.g., at 583e, etc.); web based taxonomy creation and management user interfaces; industry specific prebuilt taxonomies (e.g., at 583b, etc.); text analytics engine with sentiment analysis with learning algorithms (e.g., at 583c, etc.); ability to define fields for which social content needs to be extracted (e.g., at 583c, etc.); data API calls to extract large data set in and out of the platform in real time and/or in batch mode (e.g., at 583d, etc.); data API calls for UI widget integration to create mesh-up (e.g., at 572, etc.);…”, paragraph 179.
“…   [0202] FIG. 6B shows an example TV shows semantic categorization model within implementations of the M-ANALYTICS. In one implementation, unstructured data related to TV shows will be tagged with "TV shows" 640 as a level 0 tag, and progressively be tagged with level 1, 2, 5, etc based on genre 641, show names 642, show network 643a, show episodes 643b, show cast member name 643c, show character names 643d, show episode names 643e, other keyword texts in the descriptor 643f and/or the like. For example, the example Tweet 185 in FIG. 1D, "The Big Bang Theory is a good adaption of the Southern Vampires series. Love the CBS actors/actresses. Expecting the new season," may be tagged as "TV show"->"Soap" (genre)->"Comedy" (sub-genre)->"The Big Bang Theory" (show name), "CBS" (network), "new season" ( episode), "geeks" (key words in descriptor), and/or the like…”, paragraph 202), 
g) compiling user-centric analytics at least indicative of counts based on the user interaction input to measure the tracked user interest,
(“[0072] In another implementation, when the elapsed time is greater than the surfing threshold 2009, suggesting the user may at least spend an amount of time staying on the selected channel, the M-ANALYTICS may further determine whether the elapsed time is greater than a capping threshold 2015. For example, when the elapsed time is to long, greater than the capping threshold (e.g., 2 hours, 3 hours, etc.), it may suggest a M-ANALYTICS may apply capping edit rules to compute a "real" watching time 2025. For example, if the elapsed time between a first TV channel switch and a second channel switch is 5 hours, the M-ANALYTICS may not log 5 hours as the watching time for the first selected channel, as the capping threshold is 2 hours. The M-ANALYTICS may in turn determine the watching time of the first selected channel as capped by a STB/TV off event (e.g., when a STB/TV off event is received during the elapsed time, the watching time may not exceed the timestamp of the STB/TV off event), TV program end time (e.g., when the playing TV program on the first selected channel ends during the elapsed time, the watching time is calculated as the time elapse between the first TV channel event and the TV program end time), and/or the like, e.g., at 2023. In further implementations, the M-ANALYTICS may apply cutoff thresholds based on historical heuristics via statistical analysis 2023. For example, the M-ANALYTICS may determine the watching time based on individual habits, e.g., a user has been observed to stay on the same channel for at most 1 hour, etc. For another example, the cut-off threshold may be analyzed by channel, e.g., 1 hour on CBS, 2 hours on ABC family, and/or the like”, paragraph 72);
h) evaluating social media performance in social media-specific analytics by episode, channel, or series at least indicative of counts of views and a user sentiment relative to the content to further assess the tracked user interest,
(“[0028] The USER IMPRESSION MEDIA ANALYTICS PLATFORM APPARATUSES AND SYSTEMS provides a client-server interactive platform whereby a user may channel via the personal mobile device. In one implementation, the user may operate the personal mobile device as a TV remote controller. In one implementation, the M-ANALYTICS may receive the user's selection of a channel and determine what media contents the user has elected to watch. In one implementation, the user's channel selection and viewing status may be populated to a social media platform, and the M-ANALYTICS may obtain user response with regard to a TV program from the social media to perform analytics for TV program feedback review”, paragraph 28
“[0150] In a further implementation, the M-ANALYTICS may track social media content (e.g., Facebook and Twitter, etc.) of M-ANALYTICS consumers, e.g., users who has authorized M-ANALYTICS to access their social media content. In one implementation, the M-ANALYTICS may link demographic, behavioral, and attitudinal data from the user's profile information with social media behavior. The social media data downloading may be obtained via API calls, as discussed in FIGS. 5A-5B”, paragraph 150.
“ [0229] FIG. 7C shows data collection via a proxy server within implementations of the M-ANALYTICS. For example, in one implementation, a M-ANALYTICS client application 795b operated on a user device may collect and send information such as social application usage, GPS location, response to surveys, etc., to a database 719. In further implementations, social application usage and mobile advertising data may be passed to a M-ANALYTICS proxy server 788 (e.g., see FIG. 7E), and/or a viewing data may be provided to the database 719 via a TV remote application 795a (and/or a TV measurement network). In another implementation, social media engagement data (e.g., user posts, comments on the social media) 750 may be sent to the database as well. In further implementations, the M-ANALYTICS may obtain mobile search behavior of a user, exposure to social media (e.g., user viewing friends' recommendations on social media, etc.), and/or the like”, paragraph 229);
applying a time-series analysis to correlate multiple characteristics representing the user interaction with events external to the content over specified time periods to derive specific reasons for the user interaction with the content from the trend and viewing characteristics, the user-centric analytics, and the social media-specific analytics, 
(“…the M-ANALYTICS may provide clients with insights on campaign effectiveness and recommendations on optimal media allocation using survey questionnaires (e.g., as further discussed in FIGS. 3A-3D) based on statistical modeling and regression analysis. In further implementations, the impact of each media may be separately analyzed to make recommendation on optimal spend and predict sales based upon survey responses…”, paragraph 242. See also paragraphs 28, 72, 150 and 229);
i) detecting activity relative to the content, by collecting observed characteristics of user behavior, 
and measuring observed characteristics of user behavior against benchmarked and normalized typical user behavior to identify usage patterns of actual human users and to determine a correct reward quantity for the user interaction input; 
(“…M-ANALYTICS database(s) 219, merchant 280, and/or social media 250 are shown to interact via various communication network 213…”, paragraph 48.
“ [0229] FIG. 7C shows data collection via a proxy server within implementations of the M-ANALYTICS. For example, in one implementation, a M-ANALYTICS client application 795b operated on a user device may collect and send information such as social application usage, GPS location, response to surveys, etc., to a database 719. In further implementations, social application usage and mobile advertising data may be passed to a M-ANALYTICS proxy server 788 (e.g., see FIG. 7E), and/or a VPN server, which may forward it to the database 719. In one implementation, TV viewing data may be provided to the database 719 via a TV remote application 795a (and/or a TV measurement network)…”, paragraph (“… [0255] In a further implementation, the interactive ad may comprise a user rating of the featured product showing beneath the product. In one implementation, the user rating may be obtained from historical user rating data, social media rating, and/or the like…”, paragraph 255.
“0279] In one implementation, the media analytics dashboard page may provide a plot of total M-ANALYTICS user sessions 1028 based on the user configured M-ANALYTICS social user group. For example, the personal trending data statistics 1028 may further comprise plots of number of users, number of sessions, number of new users, median/mean session length, geographic regions of users, and/or the like. In another implementation, M-ANALYTICS may provide analysis of M-ANALYTICS application usage statistics 1029, such as a total number of sessions, a total number of registered users, a median session length per user, and/or the like. In another implementation, the M-ANALYTICS may provide a summary table 1030 showing the study of user selected reporting application "Foursquare," including audience active reach, total visits, visits per person, total web page views, page view per person, duration, time per person, web user gender, age, and/or the like. For example, a report on the number of users may summarize the number of users an application (e.g., "Foursquare") has had over period of tracking to indicate whether the number is growing or declining…”, paragraph 279); and 
weighting the observed characteristics of user behavior according to known behavioral characteristics of actual human users
(“…as shown in FIG. 2H, the M-ANALYTICS server may adopt a procedure to generate a progressive weighted sum of atmospherics scores to determine whether the user is "watching" or "not watching." When the weighted sum of different atmospherics scores exceeds a predetermined threshold, the user may be considered…”, paragraph 90.
“[0093] At 2165, the M-ANALYTICS may determine an active application type 2165, and assign a weight based on the application type 2168. For example, an active gaming application may be accorded 0.7; an active email application may be accorded 0.5; an active internet browser may be accorded 0.5, and/or the like”, paragraph 93);

(“…0129] In a further implementation, the user who responds to questionnaires may be credited for a reward. For example, after obtaining and storing questionnaire results, the M-ANALYTICS may determine rewards for the user 370, e.g., five M-ANALYTICS points for each question answered, etc., and credit the points to the user's M-ANALYTICS account 372. In another implementations, the rewards may comprise virtual currency (e.g., store points, gaming points, etc.), coupons, discounts, and/or the like, sponsored by an advertising merchant…”, paragraph 129);
redeeming, at the user device, the reward by the user, and withdrawing a redeemed reward from the user rewards account, the redeemed reward including one or more of money, goods, and services.
(“…For example, M-ANALYTICS may provide incentives of promotional rewards, points, coupons and/or the like to users during questionnaire distribution (e.g., M-ANALYTICS mobile questionnaires 238a, etc) to allow M-ANALYTICS access to their social content…”, paragraph 171);
The Examiner notes that the above limitations are performed entirely at the user device. The user device,  as claimed herein,  is not positively recited. Those limitations are considered descriptive material. Descriptive material does not impart a patentable distinction to a claim. Since all the limitations  “redeeming, at the user device, the reward by the user, and withdrawing a redeemed reward from the user rewards account, the redeemed reward including one or more of money, goods, and services”  

Although, Bathia discloses “M-ANALYTICS application usage statistics 1029, such as a total number of sessions, a total number of registered users, a median session length per user, and/or the like…”, paragraph 279. Bathia does not expressly disclose but Ellis discloses 
detecting fraudulent activity relative to the content
(“…The scheduler 704 does not run the tasks; it just starts the tasks, which are scheduled at regular intervals, such as but not limited to: [0351] fraud detection on the click-stream and report generation for publishers or advertisers, e.g. nightly; [0352] periodic invoice generation and billing, e.g. monthly; and/or [0353] periodic bulk mailing, such as to communicate "your credit card is about to expire" e.g. monthly…”, paragraphs 350-353).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ellis’s teaching with the teaching of  Bathia.  One would have been motivated to  provide functionality to detect  click fraud in order to prevent such fraud  (see at least Ellis paragraph 21).
As to the independent claim 11, it comprises the same limitations than claim1 above, therefore is rejected in similar manner and further comprises,
As to the independent claim 16, it comprises the same limitations than claim1 above, therefore is rejected in similar manner.

The Examiner notes that the claims recitation includes intended use “to be”, “that”, “for” and  “to” clauses. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP § 2111.04). The reference is provided for the purpose of compact prosecution.
As to claims 2 and 3, Bathia discloses
wherein the reward characteristic is a quantity of rewards points, the quantity of rewards points are transferred to the user reward account, the quantity of rewards points redeemable for one or more of money, goods, and services
(“…For example, M-ANALYTICS may provide incentives of promotional rewards, points, coupons and/or the like to users during questionnaire distribution (e.g., M-ANALYTICS mobile questionnaires 238a, etc) to allow M-ANALYTICS access to their social content…”, paragraph 171);
wherein the media content comprises a media clip associated with a video stream, the method further comprising: causing the video stream to play upon receiving from the user device the input 
(“ [0041] As shown in one example in FIG. 1B, the personal mobile device 115 may automatically snap a photo and/or a video clip of the audience scene including the audience 118 watching the TV program 110. For example, the M-ANALYTICS may be configured to snap a photo or video clip periodically (e.g., every 10 minutes, etc.). The M-ANALYTICS may then packetize the obtained photo /video clip as audience atmospherics data 125 for audience attendance analysis…”, paragraph 41.
“…[0043] In one implementation, M-ANALYTICS may be configured to automatically create photo /video/audio captures. In another implementation, M-many individuals are present to watch the TV program, and/or request the user position the built-in camera of the mobile device to snap photos /video clips. In one implementation, M-ANALYTICS may provide promotion incentives for the user to cooperate with such requests, e.g., lottery opportunities, etc…”, paragraph 43). 
“  [0144] In one embodiment, the media listen-in component 440 may collect and aggregate atmospherics data 423, e.g., video recording clips, audio recording clips, photo streams, GPS information, and/or the like, to a media viewing statistics analysis component 465, which may analyze the media viewing data, and determine the audience reception rate of a TV program and/or advertisement”, paragraph 144).
Althought, Bathia discloses video clip, Bathis does not expressly disclose, but Ellis discloses media thumbnail

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ellis’s teaching with the teaching of  Bathia.  One would have been motivated to  provide functionality to display an advertisement in a thumbnail in order to support sales (see at least claim 53 of Ellis).
As to claims 4 and 5, Bathia discloses
wherein the user interaction with the content indicating selection of the content
comprises selecting the media content and/or selecting the advertisement content
(“ [0112] The above XML example shows a media program "The Big Bang Theory season 3, episode 2" which is scheduled to be on air on CBS at 9 pm on Sep. 9, 2000. The example media program comprise an ad tag which may be a regular advertisement (e.g., non-product placement or embedded in the scene) of Audi automobile, and another ad tag which may be an embedded product placement, e.g., a pair of XYZ-designer sunglasses" as shown in a scene during the TV program (e.g., see FIG. 7G). In a further implementation, the M-ANALYTICS may redirect the user to a URL "www.buybags.com/XYZ/spring2000" if the user clicks to learn more about the product…”, paragraph 112);
wherein user interaction input causes an advertisement page to be presented on the user device
(“[0112] The above XML example shows a media program "The Big Bang Theory season 3, episode 2" which is scheduled to be on air on CBS at 9 pm on Sep. 9, 2000. The example media program comprise an ad tag which may be a regular advertisement (e.g., non-product placement or embedded in the scene) of Audi automobile …”, paragraph 112);
 (“[0112] The above XML example shows a media program "The Big Bang Theory season 3, episode 2" which is scheduled to be on air on CBS at 9 pm on Sep. 9, 2000. The example media program comprise an ad tag which may be a regular advertisement (e.g., non-product placement or embedded in the scene) of Audi automobile …”, paragraph 112);
As to claims 7, 12 and 17, Bathia discloses 
wherein the determining user-centric analytics further comprises counting a number of active users, all site visitors, new site visitors, new subscribers, returning users, users by specified geographical location, and users by operating system
“…[0108] FIG. 2I provides a logic flow diagram illustrating user mobile device as a TV remote (e.g., 235a in FIG. 2A) within implementations of the M-ANALYTICS. In one implementation, a user may plug a M-ANALYTICS infrared accessory (e.g., 120 in FIG. 1B) into a user mobile device 2500. The user mobile device may be a general purpose personal device (e.g., as opposed to a dedicated TV remote facility, etc.), such as, but not limited to an Apple iPhone, iTouch, iPod, iPad, BlackBerry, Palm, HTC Evo, Google Android, Samsung Galaxy, and/or the like. The user may instantiate a M-ANALYTICS client component on the user device 2505 (e.g., see FIGS. 7A-7L, etc.), wherein the M-ANALYTICS client component may determine whether an infrared plug-in is available 2510. If so, the user device may initiate an automatic scan on its communication stack for TVs/DVDs 2515. If the query returns a TV/DVD is available 2520, the user device may obtain a physical address of the scanned facility, and determine a type of the facility 2523, wherein such information may be logged into a communication stack 2528. In another implementation, if no results come out of the automatic scan at 2520, the user device may obtain user submitted TV/DVD parameters 2525 (e.g., TV/DVD brand, type, etc.), and adjust the scanning mode based on the user submitted parameters 2526”, paragraph 108.
“0279] In one implementation, the media analytics dashboard page may provide a plot of total M-ANALYTICS user sessions 1028 based on the user configured M-ANALYTICS social user group. For example, the personal trending data statistics 1028 may further comprise plots of number of users, number of sessions, number of new users, median/mean session length, geographic regions of users, and/or the like. In another implementation, M-ANALYTICS may provide analysis of M-ANALYTICS application usage statistics 1029, such as a total number of sessions, a total number of registered users, a median session length per user, and/or the like…”, paragraph 279. See also Fig. 10H and associated disclosure).
As to claims 8, 13 and 18, Bathia discloses 
wherein the analyzing fraudulent activity further comprises calculating a timing interval between the user interactions, marking specific areas within interfaces on which the content is presented that are visited by users, tracking common user flow characteristics within the interfaces, and analyzing consumption patterns for the content via the interfaces, and modeling the characteristics of user behavior against known or expected ones of timing intervals, visits to specific areas, user flow characteristics, and consumption patterns for actual human users.
(“…M-ANALYTICS database(s) 219, merchant 280, and/or social media 250 are shown to interact via various communication network 213…”, paragraph 48.
“ [0229] FIG. 7C shows data collection via a proxy server within implementations of the M-ANALYTICS. For example, in one implementation, a M-ANALYTICS client application 795b operated on a user device may collect and send information such as social application usage, GPS location, response to surveys, etc., to a database 719. In further implementations, social application usage and mobile advertising data may be passed to a M-ANALYTICS proxy server 788 (e.g., see FIG. 7E), and/or a VPN server, which may forward it to the database 719. In one implementation, TV viewing database 719 via a TV remote application 795a (and/or a TV measurement network)…”, paragraph (“… [0255] In a further implementation, the interactive ad may comprise a user rating of the featured product showing beneath the product. In one implementation, the user rating may be obtained from historical user rating data, social media rating, and/or the like…”, paragraph 255.
“0279] In one implementation, the media analytics dashboard page may provide a plot of total M-ANALYTICS user sessions 1028 based on the user configured M-ANALYTICS social user group. For example, the personal trending data statistics 1028 may further comprise plots of number of users, number of sessions, number of new users, median/mean session length, geographic regions of users, and/or the like. In another implementation, M-ANALYTICS may provide analysis of M-ANALYTICS application usage statistics 1029, such as a total number of sessions, a total number of registered users, a median session length per user, and/or the like. In another implementation, the M-ANALYTICS may provide a summary table 1030 showing the study of user selected reporting application "Foursquare," including audience active reach, total visits, visits per person, total web page views, page view per person, duration, time per person, web user gender, age, and/or the like. For example, a report on the number of users may summarize the number of users an application (e.g., "Foursquare") has had over period of tracking to indicate whether the number is growing or declining…”, paragraph 279.
“  [0283] FIG. 10F provides an exemplary audience report per age reach 1015c. As shown in FIG. 10C, the user may select to view "Age Reach" 1030c, for a data table time per person, time per person over a month period, total page views, pages per person, total visits, visits per person, and/or the like broken up in different age groups.)”, paragraph 283).
As to claims 10, 15 and 20, Bathia discloses 
further comprising applying the trend and viewing characteristics, the user-centric analytics, the social media-specific analytics, and the usage patterns of actual human users to associate the content with one or more of additional content, specific people, and specific organizations to reinforce a brand identity associated with one or both of the media content and the advertisement content, and identify desired affiliations for enhancing the advertiser engagement with the users
( see at least, “wherein the application group sharing information comprises a list of social connections….”, claim 11; “…wherein the structured data comprises any of a number of user social media connections and a user profile”, claim 12; “wherein the user media content exposure statistics data comprises any of user brand impression measures”, claim 17;” wherein the user brand impression measures comprises a list of top mentioned brands”; “wherein the item comprises a brand name product”, claim 21).
Claims 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20130014137(Bhatia) in view of US Pg. Pub. No.  20060212350  (Ellis) and in view of US Pg. Pub. No.  20160203163 (Cadell). 

As to claims 9, 14 and 19, Bathia discloses 
further comprising generating, as output data, identifying user device types and operating systems, calculating timing statistics between user navigation to and from on the interfaces pages, time spent on the interfaces, and counting a number of user views of a specific item within the interface 
(“   [0047] In one implementation, M-ANALYTICS may generate a media analytics report 190 based on the obtained social media user comments to reflect audience reaction to the show "The Big Bang Theory." For example, in one implementation, the report may comprise statistical data with regard to audience age, demographics, occupation, etc. Further examples of media analytics report are discussed in FIG. 8C” and “…statistics report 245…”, Fig. 2B and paragraph 61.
 “…The user mobile device may be a general purpose personal device (e.g., as opposed to a dedicated TV remote facility, etc.), such as, but not limited to an Apple iPhone, iTouch, iPod, iPad, BlackBerry, Palm, HTC Evo, Google Android, Samsung Galaxy, and/or the like[Examiner interprets as  identifying user device types and operating systems]. The user may instantiate a M-ANALYTICS client component on the user device 2505 (e.g., see FIGS. 7A-7L, etc.), wherein the M-ANALYTICS client component may determine whether an infrared plug-in is available 2510…TV/DVD brand, type...”, paragraph 108. 
“0279] In one implementation, the media analytics dashboard page may provide a plot of total M-ANALYTICS user sessions 1028 based on the user configured M-plots of number of users, number of sessions, number of new users, median/mean session length, geographic regions of users, and/or the like. In another implementation, M-ANALYTICS may provide analysis of M-ANALYTICS application usage statistics 1029, such as a total number of sessions, a total number of registered users, a median session length per user, and/or the like…”, paragraph 279).
Bathia does not disclose but Cadell discloses
usage heatmaps, identify user geo-location coordinates,
(“[0072] The cartographic relationships between user interactions and the region of the Earth with which a map object is associated can take a variety of forms. For example, the cartographic coordinates of users' activities on the embedded interactive maps can be recorded; a user's interest in a particular part of a map may correlate with an interest in the corresponding region of the Earth. Recording the cartographic coordinates of users' activities on the embedded interactive maps is different from merely recording the screen positions of a user's interactions with a web page because in the context of an interactive map, the same screen position will correspond to different cartographic coordinates depending on the zoom level and pan position of the embedded interactive map. FIG. 6 is an exemplary visualization of exemplary analytic data showing, in graphical form, the frequency with which users act on areas of embedded interactive maps corresponding to particular locations on the Earth, presented by zoom level. The visualization shown in FIG. 6 is presented in the form of a " heatmap" but any geographic areas of a map significantly more than with other geographic areas of the map even though the size and shape of the map in consideration of the webpage itself remains constant..”, paragraph 72). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ellis’s teaching with the teaching of  Bathia.  One would have been motivated to  provide functionality to display a usage heatmap and coordinates of a geolocation in order to offer interactive functionality for a business website (see Cadell paragraph 8)
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20130014137(Bhatia) in view of US Pg. Pub. No.  20060212350  (Ellis) and in view of US Pg. Pub. No.  20200044998 (JEON).
As to claim 6, Bathia does not disclose, but NEON discloses 
receiving, from an advertiser device, a request to acquire a supply of rewards from which the reward is drawn 
(“…The advertiser may acquire the points with payment by using its advertising budge…”, paragraph 94).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate JEON’s teaching with the . 


Response to Arguments
Applicant’s arguments of 9/13/2021 have been very carefully considered but are not persuasive.
Applicant argues (remarks 13-16)
Rejections Pursuant To 35 U.S.C. § 101 Non-Statutory Subject Matter
The Examiner has rejected Claims 1-20 pursuant to 35 U.S.C. 101 as allegedly being drawn
toward non-statutory subject matter on the ground that
In setting forth its rationale for the rejections under 35 U.S.C. § 101, the Non-Final Office
Communication asserts that claims 1-20 are directed to an abstract idea without significantly
more, because they fall within "methods of organizing human activity" under the Step 2A, Part
One of the 2019 Revised Patent Subject Matter Eligibility Guidance,2 and because certain of
the claim elements represent "advertising, marketing or sales activities or behaviors… Applicant has made substantial and extensive amendments to its claims. These amendments
demonstrate that the claims are patent-eligible under 35 U.S.C. § 101 under Step 2A, Part
One, of the USPTO's analysis, because they invoke multiple, specific elements that are
designed to improve engagement between advertisers and consumers using specific
modeling techniques, to achieve a solution to specific, clear, real-world problems, with
indisputable practical value - significant improvement upon existing technological processes
for processing user interactions with advertiser content, by assessing various characteristics
of the user interaction to determine reasons why users engage with advertising content,
detecting fraudulent or non-human interaction with content, and redeeming rewards issued as
a result of the user interaction.
These elements are much more than merely mental processes, mathematical concepts, or
certain methods of organizing human activity (such as fundamental economic principles,
commercial or legal interactions, or managing personal behavior or relationships), which are
recognized classes of abstract ideas under the 2019 Revised Patent Subject Matter Eligibility
Guidance. Instead, the processing steps of the elements of Applicant's amended claims are
much more involved, and point to an approach that is much more than mental processes or
methods of organizing human activity as noted in the Non-Final Office Communication. Using claim 1 as an example, they include….

In response the Examiner acknowledges that applicant amended  in an intent to overcome the 101 rejection. But, first of all, as stated above in the facially sufficient analysis for the 101 rejection,  amending  with limitations such as, “capturing the user interaction input, at the user device, by:  capturing one or more user commands representing the user interaction with the content, the user interaction including one or more of a voice interaction with the content, a touch interaction with the content, or a sharing of the content and tracking observed characteristics of user behavior and associating with the user interaction to associate the transfer of the reward based on the occurrence of the user interaction; and redeeming, at the user device, the reward by the user, and withdrawing a redeemed reward from the user rewards account, the redeemed reward including one or more of money, goods, and services.“;  does not  help at all because these are  limitations not performed by the claimed method,  but they are performed at a user device that is a tangential device in the claimed method. 
And secondly, amending the claims as  claimed herein, make sure the claimed invention is directed to an abstract idea,   because none of the most significantly steps of the independent  claim are performed by a machine or server. In other words, Bilski law still applies to the claims, the most significant claim steps should have the presence of a machine that performs the step. Regarding to Alice law, the claims should have technical detail to make them eligible. See MPEP 2106.05.
Now, regarding to the argument “These elements are much more than merely mental processes,….” The Examiner asserts that  this case is not rejected under 101 only because the invention ability to run on a general purpose computer, but also because the detail facially sufficient analysis provided above,   where the Examiner looked both the instant claims and the specification to elaborate Examiner's facially sufficient analysis. The additional elements in the instant claims, “advertiser device”, “user device”, “reward server” , do not provide significantly more to the abstract idea identified above, as the additional elements do not:  Improve another technology or technical field; Improve the functioning of a computer itself; Add a specific limitation other than what is well-understood, routine, and conventional in the field; Add meaningful limitations that 

Such steps are advantageous to ascertaining levels of human interaction with content, the
reasons behind such interaction, and making sure that actual human users are engaging with
content instead of automated computers or computing programs, commonly referred to as
"bots." None of this is analogous to the classes of abstract subject matter identified above, at
least because they involve either physical-world elements to reach the point of redeeming
rewards, or technical processing elements (applying a time-series analysis to multiple
characteristics of user interaction in the case of ascertaining reasons behind user
engagement, and applying weights observed characteristics to help identify fraudulent
activity) that extend well beyond any mental process, mathematical concept, or method
organizing human activity. One cannot reasonably conclude that the invention of the amended
claims now recites a judicial exception in light of the processing steps in the amended claims.
Applicant respectfully asserts that therefore one does not need to look to the further analyses
of the second Mayo step, as the concept is not abstract
In response the Examiner agrees that the instant application is in compliance with the utility requirement.  The claimed invention has a readily apparent well-established utility (see MPEP 2107). But, per MPEP 2106 an invention also must have to comply with the Subject Matter Eligibility test under Alice framework, see “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The instant claims are directed to an abstract idea. None of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology. Accordingly, the claims are ineligible (see complete and facially sufficient analysis of the rejection above).

However, Applicant's amended claims now also include language that integrates these
processing steps into a practical application of the inventive concept, which is the distribution
of user rewards, which can be redeemed for money, goods, or services, within the media
platform of the present invention. Therefore, even assuming that the amended claims still
recite a judicial exception under Step 2A, Part One, the practical application now recited in

Applicant further asserts that even if one can still conclude that there is no practical application
under Step 2A, Part Two, the additional elements now recited in the claim amount to
significantly more than judicial exception under Step 2B. In the Non-Final Office
Communication, as noted above, Applicant's "additional elements" were characterized as
"mere instructions" to apply the judicial exception. However, the claims now at least include
the steps of capturing, at the user device, one or more user commands representing a user
interaction with the content, and redeeming, at the user device, the reward by the user. Each
of these extend well beyond "mere instructions" as posited in the Non-Final Office
Communication, at least because they require components external to the media platform (the
user device) for both capturing user interaction and redeeming rewards, and are not steps
performed in a generic manner, do not include mere generic computing elements, and are not
insignificant post-solution activity.
In response, again,  the Examiner looked both the instant claims and the specification to elaborate the Examiner's facially sufficient analysis. The additional elements in the instant claims, “advertiser device”, “user device”, “reward server” , do not provide significantly more to the abstract idea identified above, as the additional elements do not:  Improve another technology or technical field; Improve the functioning of a computer itself; Add a specific limitation other than what is well-understood, routine, and conventional in the field; Add meaningful limitations that amount to more than generally linking the use of the exception to a particular technological environment; Improve computer related technology by allowing computer performance of a function not previously performable by a computer.(MPEP 2106.05). Further, “advertiser device”, “user device”, are tangential devices to the claimed method.

Applicant submits that the amended claims satisfy the test set forth in the 2019 Revised Patent
Subject Matter Eligibility Guidance under any of Steps 2A (Part One), 2A (Part Two), or Step
2B; the claims a) do not recite a judicial exception, b) integrate any judicial exception
remaining into a practical application thereof, and c) recite additional elements that amount to
significantly more than any remaining judicial exception.
Applicant therefore respectfully submits that the amended claims are eligible for patent
protection under the Mayo test and the 2019 Revised Patent Subject Matter Eligibility

In response the Examiner asserts that  a prima facie of unpatentability has been established. Further, the Examiner looked both the instant claims and the specification to elaborate Examiner's facially sufficient analysis above. Because the Examiner considered each limitation or element in the claims individually and as a whole according with the guidelines published in https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, the 101 analysis presented above is facially sufficient.  

Applicant argues (remarks 16-20).
Rejection Pursuant to 35 U.S.C. § 103(a) Obviousness
Bhatia and Ellis
The Examiner has rejected Claims 1-5, 7, 8, 10-13, 15-18 and 20 as allegedly being obvious
pursuant to 35 U.S.C. § 103(a) over Bhatia3 in view of Ellis4.
In order to make a proper prima facie case of obviousness, the Patent Office must
demonstrate: 1) that all elements of a rejected claim are taught or suggested in the prior art; 5
2) that there is an apparent reason to combine the prior art elements in the manner claimed;6
and, that 3) the result is predictable.7 In making this determination, the Patent Office must
examine the prior art, design demands, marketplace demands, and the background
knowledge of a person of ordinary skill in the art.8 These factors must be considered as a…Applicant's invention is a method of monitoring user interaction with advertising content within
a media platform, and tracking such interaction at least for the purpose of allowing users to
receive, redeem, and withdraw rewards such interactions via such a media platform.
Applicant's invention leverages computing processes to perform these objectives, at least
within its modeling approach that both evaluates user interactions and ensures that those
interactions are being made by bona fide human users rather than automated computers or
programs such as bots. At its core, the invention is an approach to increasing user
engagement with advertising content within an online environment.
As noted above, Applicant has made extensive amendments to its claims to address both the
subject matter rejections under 35 U.S.C. §101 and the prior art rejections under 35 U.S.C.
§103. Applicant herewith asserts that none of the patent publications cited in the Non-Final
Office Communication teach all of the elements of the amended claims, either alone or in part,
so as to qualify as obviating references under 35 U.S.C. §103….
In response the Examiner asserts that have considered all the limitations individually and as a whole, the Examiner respectfully notes that Applicant  has not provided persuasive rebuttal evidence to overcome the prima facie case. Further, the elements of 
Next, regarding to the allegation “…Applicant has made extensive amendments to its claims to address both the subject matter rejections under 35 U.S.C. §101 and the prior art rejections under 35 U.S.C. §103. Applicant herewith asserts that none of the patent publications cited in the Non-Final Office Communication teach all of the elements of the amended claims…”, the Examiner affirms firstly, that amending with limitations such as “capturing the user interaction input, at the user device, by:  …”;   where the limitations are not performed at all by the claimed method,  but they are performed at a user device that is tangential to the claimed method, those limitations are considered descriptive material. Descriptive material does not impart a patentable distinction to a claim. Since these limitations  happen  outside of the claimed method, and they do not limit the claim,  little patentable weight is giving to them.  The reference is provided for the sake of compact prosecution.
Secondly, applicant’s amendment with claim recitation that  includes intended use “to be”, “that”, “for” and  “to” clauses, does not assist to move the case forward toward patentability, because claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP § 2111.04). The reference is provided for the purpose of compact prosecution.
And thirdly, again the Examiner asserts that amending with claim language directed to activities in tangential devices, amending with claim language that is directed to  

The Bhatia patent publication discloses a system of tracking what it refers to as a "user
impression" of media content via its "M-Analytics" platform. The user impression is a
transformation of user preferences as to television programming into viewing data and ad
effects. While Bhatia discloses the concept of advertising effects, it does not disclose user
engagement with the advertising itself; instead, Bhatia's platform manages a process in which
users can respond to aspects of TV programming, such as for example whether they liked
what they have seen during a particular program. Bhatia can re-direct viewers if they respond
in a particular way to what they have seen in TV programs, but this is not the same as
Applicant's method of managing direct user engagement with advertising content itself. To put
it in another way, the purpose of Applicant's invention is to increase user interaction with such
content, while in Bhatia, the purpose is to enable viewers to learn more about things they've
seen during a particular TV program; in effect, to connect viewers with content they've seen,…
In response the Examiner asserts that applicant’s comments concerning features and advantages in Bhatia, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Bhatia does not disclose a time-series analysis that correlates multiple
characteristics representing the user interaction with events external to the content over
specified time periods, to derive specific reasons for user engagement with the content from
the trend and viewing characteristics, the user-centric analytics, and the social media-specific
analytics; Bhatia would not care about such reasons, as those would be evident from the TV
programming users are watching; while in Applicant's invention, such reasons would be
important to discern because the interaction is with advertising content directly.
Still further, and as noted in the Non-Final Office Communication, Bhatia does not disclose
detecting fraudulent activity; this is because Bhatia does not need to detect fraudulent activity,
as the viewer comes onto its interaction via viewing a TV program. This illustrates that Bhatia

itself with making sure a user is legitimate for distributing rewards due to interaction with
advertising content and redeeming and withdrawing such rewards by non-human users….
In response the Examiner asserts that for clarification purposes, the prior office action of record did not have possession of the currently amended portion(s) of the claim(s) that the Applicant is currently arguing.  Action on these newly amended limitations is contained herein. 
Further, a prima facie of obviousness has been established.  Bathia and Ellis references disclose all the limitations on the claims. The Examiner respectfully notes that Applicant has not provided persuasive rebuttal evidence to overcome the prima facie case.
Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable.
Moreover, Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 

Applicant therefore asserts that at least the Bhatia and Ellis prior art references do not teach
the elements that that they are purported to teach, and therefore cannot serve as proper
obviating references under 35 U.S.C. §103. Where a reference of record, alone or in
combination, does not disclose or suggest the combination of limitations specified in the
independent claims, the claims must be considered allowable, as per MPEP §2111.01 or Toro
Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed.
Cir. 1999). The Bhatia reference therefore cannot serve to establish a prima facie case of
obviousness under 35 U.S.C. § 103 and MPEP § 2143.03. Similarly, the Ellis reference does
not teach the elements for which it is offered, and therefore Ellis cannot be properly combined
with Bhatia under 35 U.S.C. § 103 to disclose the invention of Applicant's amended claims…. Bhatia, Ellis, and Cade/I
The Examiner has rejected Claims 9, 14 and 19 as allegedly being obvious pursuant to 35
U.S.C. § 103(a) over Bhatia in view of Ellis and Cadell 11 .
Claims 9, 14 and 19 depend from independent Claims 1, 11, and 16 respectively. Under the
principles of 35 U.S.C. § 112, ,I 4, a dependent claim recites all the limitations of the claims
or claims from which it depends. Thus, since Claims 1, 11, and 16 are non-obvious over
Bhatia and Ellis, Claims 9, 14 and 19 are submitted as being allowable over Bhatia, Ellis and

obviousness rejection against Claims 9, 14 and 19.
Bhatia, Ellis, and Jeon
The Examiner has rejected Claim 6 as allegedly being obvious pursuant to 35 U.S.C. § 103(a)
over Bhatia in view of Ellis and Jeon 12.
Claim 6 depends from independent Claim 1. Under the principles of 35 U.S.C. § 112, ,I 4, a
dependent claim recites all the limitations of the claims or claims from which it depends. Thus,
since Claim 1 is non-obvious over Bhatia and Ellis, Claim 6 is submitted as being allowable
over Bhatia, Ellis and Jeon. Therefore, Applicant respectfully requests withdrawal of the 35
U.S.C. § 103(a) obviousness rejection against Claim 6.

In response the Examiner asserts that a prima facie of obviousness has been established.  When a prima facie case is established, the burden shifts to applicant to come forward with persuasive  rebuttal evidence or argument to overcome the prima facie case. The Examiner respectfully notes that Applicant has not provided persuasive rebuttal evidence to overcome the prima facie case.

  Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG. Pub No.  20180300767  (Zaretsky). COMPUTER-BASED SYSTEMS, APPARATUSES AND METHODS FOR A SOCIAL MEDIA PLATFORM FOR PROCESSING INTERNET TRAFFIC THROUGH ADVERTISING REVENUE. This publication discloses method for rewarding, through advertisement revenue, a content publisher who shares media content to a computer network for perception by an audience, the method comprising: identifying at least one targeted advertisement from a plurality of available advertisements based on a relevance score, wherein the relevance score includes at least one of: (i) a .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/5/2021